Appeal from an order of the Supreme Court, Monroe County (Kenneth R. Fisher, J.), entered December 6, 2006. The order, insofar as appealed from, granted in part defendants’ motion for summary judgment and denied plaintiffs cross motion for partial summary judgment.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: We affirm for reasons stated in the decision at Supreme Court, pursuant to which the court granted defendants’ motion for summary judgment dismissing the complaint and denied plaintiffs cross motion for partial summary judgment. We add only that, contrary to the contention of plaintiff on appeal, the court properly denied that part of his cross mo*1368tion for an accounting. An accounting would serve no purpose at this juncture, inasmuch as the underlying substantive dispute between the parties has properly been resolved against plaintiff. Present—Martoche, J.P., Centra, Peradotto, Green and Pine, JJ.